 1

 2   TIMOTHY M. GREENE, ESQ.
     In Association with
 3   ARMIJO LAW OFFICE
     508 S. AINSWORTH AVENUE
 4   TACOMA, WA 98405                                      Chief Judge Ricardo S. Martinez
     PH: (253)627-8777
 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE
11         UNITED STATES OF AMERICA,                      CASE NO. CR 20-130-1 RSM
12                             Plaintiff,                 ORDER GRANTING STIPULATED
                                                          MOTION TO PROCEED WITH
13              v.                                        GUILTY PLEA BY VIDEO
14         BRUNO GERARDO DIEGUEZ-
           CASTRO,                                        NOTE ON MOTION CALENDAR:
15                                                        June 15, 2021

16                             Defendants.
17

18           This matter having come before the Court on the stipulated motion of the parties

19   seeking an order permitting the plea hearing in this case to proceed by videoconference, and

20   the Court having considered the motion, now therefore,
21           IT IS HEREBY ORDERED that the stipulated motion is granted. The Clerk of the
22
     Court is authorized to contact the parties to schedule the videoconference change of plea
23
     ///
24
     ///
25

26   ///


      ORDER GRANTING STIPULATED                       1                      ARMIJO LAW OFFICE
                                                                          508 S. AINSWORTH AVENUE
      MOTION TO PROCEED WITH GUILTY                                           TACOMA, WA 98405
      PLEA BY VIDEO                                                              PH: (253)627-8777
      CR 20-130-1 RSM
 1

 2
     hearing as soon as is convenient for the parties.
 3
        DONE THIS 21st day of June, 2021.
 4

 5

 6
                                                   A
                                                   RICARDO S. MARTINEZ
 7                                                 CHIEF UNITED STATES DISTRICT JUDGE

 8

 9

10

11    Presented by:

12                         _s/Timothy M. Greene
13                         Timothy M. Greene, WSBA 17499
14                         In Association with Armijo Law Office
                           508 S. Ainsworth Avenue
15                         Tacoma, WA 98405
                           Office: 253-627-8777
16                          tgreene01@hotmail.com
17

18

19                            TESSA GORMAN
                              Acting United States Attorney
20

21
                              s/Stephen P. Hobbs___________
22
                               Stephen P. Hobbs
23                             Assistant U.S. Attorney
                               U.S. Attorney’s Office
24                             700 Stewart St. #5220
                               Seattle, WA 98101
25

26

      ORDER GRANTING STIPULATED                          2             ARMIJO LAW OFFICE
                                                                    508 S. AINSWORTH AVENUE
      MOTION TO PROCEED WITH GUILTY                                     TACOMA, WA 98405
      PLEA BY VIDEO                                                        PH: (253)627-8777
      CR 20-130-1 RSM
 1

 2

 3

 4

 5

 6

 7

 8

 9                                    CERTIFICATE OF SERVICE
10
     I hereby certify that I electronically filed this stipulated motion to proceed with guilty plea by
11
     video with the Clerk of the Court using the CM/ECF system on the date noted below, which
12
     will send electronic notification of the filing to the attorneys of record for each of the parties.
13

14
     Date: June 15, 2021
15
                                              s/Timothy M. Greene
16                                             Timothy M. Greene
                                               Declarant/Certificant
17

18

19

20

21

22

23

24

25

26

      ORDER GRANTING STIPULATED                         3                        ARMIJO LAW OFFICE
                                                                              508 S. AINSWORTH AVENUE
      MOTION TO PROCEED WITH GUILTY                                               TACOMA, WA 98405
      PLEA BY VIDEO                                                                  PH: (253)627-8777
      CR 20-130-1 RSM
